                        Case 18-10248-MFW                             Doc 1204   Filed 10/24/18   Page 1 of 16




                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF DELAWARE


  In re:                                                                         Chapter 11

  THE BON-TON STORES, INC., et al.,1                                             Case No. 18-10248 (MFW)

                                                               Debtors.          Jointly Administered



                                                                 AFFIDAVIT OF SERVICE


       I, Alain B. Francoeur, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.
       On October 23, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on (1) the Core/2002
Service List attached hereto as Exhibit A and (2) the Notice Parties Service List attached hereto
as Exhibit B:

             Notice of Agenda of Matters Scheduled for Hearing on October 25, 2018 at 3:00 p.m.
              (ET) [Docket No. 1187]

             Notice of Amended Agenda of Matters Scheduled for Hearing on October 25, 2018 at
              3:00 p.m. (ET) [Docket No. 1196]




                                                   [Remainder of Page Intentionally Left Blank]




                                                            
1         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: The Bon-Ton Stores, Inc. (5229); The Bon-Ton Department Stores, Inc. (9309); The
Bon-Ton Giftco, LLC (2805); Carson Pirie Scott II, Inc. (2140); Bon-Ton Distribution, LLC (5855); McRIL, LLC
(5548); Bonstores Holdings One, LLC (8574); Bonstores Realty One, LLC (8931); Bonstores Holdings Two, LLC
(8775); and Bonstores Realty Two, LLC (9075). The headquarters for the above-captioned Debtors is 2801 East
Market Street, Bldg. E, York, Pennsylvania 17402. 
Case 18-10248-MFW   Doc 1204   Filed 10/24/18   Page 2 of 16
Case 18-10248-MFW   Doc 1204   Filed 10/24/18   Page 3 of 16



                       Exhibit A
                                                                       Case 18-10248-MFW                         Doc 1204                   Filed 10/24/18                 Page 4 of 16
                                                                                                                             Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below

                      DESCRIPTION                                         NAME                                          ADDRESS                                        FAX                          EMAIL                        METHOD OF SERVICE
                                                                                               Attn: Ricardo Palacio, Esq.
                                                                                               500 Delaware Avenue, 8th Floor
                                                                                               P.O. Box 1150
Counsel to NWC 331 Commercial, LLC                    Ashby & Geddes, P.A.                     Wilmington DE 19899‐1150                                     302‐654‐2067         rpalacio@ashbygeddes.com                Fax and Email
                                                                                               Attn: Matthew T. Schaeffer
                                                                                               10 West Broad Street
                                                                                               Suite 2100
Counsel to Comenity Bank                              Bailey Cavalieri LLC                     Columbus OH 43215                                                                 Matthew.Schaeffer@baileycavalieri.com   Overnight Mail and Email
                                                                                               Attn: Robert B. Berner
                                                                                               1250 Kettering Tower
Counsel to Comenity Bank                              Bailey Cavalieri LLC                     Dayton OH 45423                                                                   rberner@baileycav.com                   Overnight Mail and Email
Counsel to ARC NPHUBOH001, LLC, Brixmor Property 
Group, Inc., Centennial Real Estate Company, LLC, 
Federal Realty Investment Trust, LC Property, LLC,                                             Attn: Dustin P. Branch, Esquire
Southgate Mall Associates, LLP, Starwood Retail                                                2029 Century Park East
Partners, LLC and YTC Mall Owner, LLC, Urban                                                   Suite 800
Outfitters Wholesale, Inc.                            Ballard Spahr LLP                        Los Angeles CA 90067‐2909                                                         BranchD@ballardspahr.com                Email
Counsel to ARC NPHUBOH001, LLC, Brixmor Property 
Group, Inc., Centennial Real Estate Company, LLC, 
Federal Realty Investment Trust, LC Property, LLC,                                             Attn: David L. Pollack, Esquire
Southgate Mall Associates, LLP, Starwood Retail                                                51st Floor ‐ Mellon Bank Center
Partners, LLC and YTC Mall Owner, LLC, Urban                                                   1735 Market Street
Outfitters Wholesale, Inc.                            Ballard Spahr LLP                        Philadelphia PA 19103                                                             pollack@ballardspahr.com                Email
Counsel to ARC NPHUBOH001, LLC, Brixmor Property                                               Attn: Matthew Summers, Esquire, Leslie Heilman, 
Group, Inc., Centennial Real Estate Company, LLC,                                              Esquire, Laurel D. Roglen, Esquire, Chantelle D. McClamb, 
Federal Realty Investment Trust, LC Property, LLC,                                             Esquire
Southgate Mall Associates, LLP, Starwood Retail                                                919 Market Street                                                                 summersm@ballardspahr.com
Partners, LLC and YTC Mall Owner, LLC, Urban                                                   11th Floor                                                                        heilmanl@ballardspahr.com
Outfitters Wholesale, Inc.                            Ballard Spahr LLP                        Wilmington DE 19801                                                               roglenl@ballardspahr.com                Email
                                                                                               Attn: Kevin M. Newman, Esq.
Counsel to Aviation Mall NewCo, LLC and Salmon Run                                             Barclay Damon Tower
Shopping Center, L.L.C. and Pyramid Management                                                 125 East Jefferson Street
Group, LLC                                          Barclay Damon LLP                          Syracuse NY 13202                                                                 knewman@barclaydamon.com                Email
                                                                                               Attn: Evan T. Miller
                                                                                               600 N. King Street
                                                                                               Suite 400
Counsel to Frontline Private Security, LLC            Bayard, P.A.                             Wilmington DE 19801                                                               emiller@bayardlaw.com                   Email
                                                                                               Attn: Robert J. Keach, Roma N. Desai
                                                                                               100 Middle Street, West Tower
Counsel to Western Glove Works and Silver Jeans                                                P.O. Box 9729                                                                     rkeach@bernsteinshur.com
Co.                                                   Bernstein, Shur, Sawyer & Nelson, P.A.   Portland ME 04104‐5029                                                            rdesai@bernsteinshur.com                Email
                                                                                               Attn: Victoria A. Guilfoyle
                                                                                               1201 N. Market Street
                                                                                               Suite 800
Attorneys for Hillsborough Associates                 Blank Rome LLP                           Wilmington DE 19801                                                               Guilfoyle@BlankRome.com                 Email
                                                                                               Attn: Jeffrey Rhodes
                                                                                               1825 Eye Street NW
Attorneys for Hillsborough Associates                 Blank Rome LLP                           Washington DC 20006                                                               JRhodes@BlankRome.com                   Email
                                                                                               Attn: Donald K. Ludman
                                                                                               6 North Broad Street, Suite 100
Counsel to SAP Industries, Inc. and Ariba, Inc.       Brown & Connery, LLP                     Woodbury NJ 08096                                                                 dludman@brownconnery.com                Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                            Page 1 of 11
                                                                         Case 18-10248-MFW                      Doc 1204                    Filed 10/24/18               Page 5 of 16
                                                                                                                             Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below

                      DESCRIPTION                                          NAME                                         ADDRESS                                      FAX                             EMAIL                METHOD OF SERVICE
                                                                                              Attn: Robyn B. Sokol, Esq.
                                                                                              21650 Oxnard Street
Counsel to Second Generation, Inc. and Wild Horses                                            Suite 500
Apparel, LLC                                          Brutzkus Gubner                         Woodland Hills CA 91367                                                          rsokol@bg.law                      Email
                                                                                              Attn: Shawn M. Christianson, Esq.
                                                                                              55 Second Street
                                                                                              17th Floor
Counsel to Oracle America, Inc.                       Buchalter, A Professional Corporation   San Francisco CA 94105‐3493                                 415‐227‐0770         schristianson@buchalter.com        Fax and Email
                                                                                              Attn: Patricia J. Hogan, Jack Vitanovec, Yaro Melnyk
                                                                                              20 North Wacker Drive                                                            phogan@cassiday.com
                                                                                              Suite 1000                                                                       jvitanovec@cassiday.com
Counsel to Murphy & Miller, Inc.                      Cassiday Schade LLP                     Chicago IL 60606                                                                 ymelnyk@cassiday.com               Email
                                                                                              Attn: John F. Ventola, Jonathan D. Marshall
                                                                                              Two International Place                                                          jventola@choate.com
Counsel to the DIP Tranche A‐1 Documentation Agent Choate, Hall & Stewart LLP                 Boston MA 02110                                             617‐248‐4000         jmarshall@choate.com               Fax and Email
                                                                                              Attn: David M. Blau, Esq.
                                                                                              151 S. Old Woodward Ave.
                                                                                              Ste. 200
Counsel to Edens Plaza, LLC and Edens Annex, LLC      Clark Hill PLC                          Birmingham MI 48009                                         248‐988‐2336         dblau@clarkhill.com                Fax and Email

                                                                                              Attn: William E. Kelleher, Jr., Esq., Helen S. Ward, Esq.
Counsel to Tronc, Inc., The Morning Call, LLC, Carroll                                        625 Liberty Avenue                                                               wkelleher@cohenlaw.com
County Times, LLC and Chicago Tribune Company, LLC Cohen & Grigsby, P.C.                      Pittsburgh PA 15222‐3152                                                         hward@cohenlaw.com                 Email
                                                                                              Attn: Norm Pernick, J. Kate Stickles
                                                                                              500 Delaware Avenue
                                                                                              Suite 1410                                                                       npernick@coleschotz.com
Counsel to the Second Lien Noteholders                Cole Schotz P.C.                        Wilmington DE 19801                                         302‐652‐3117         kstickles@coleschotz.com           Fax and Email
                                                                                              Attn: Karen C. Bifferato, Esq., Kelly M. Conlan, Esq.
                                                                                              1000 West Street
                                                                                              Suite 1400                                                                       kbifferato@connollygallagher.com
Counsel to IRC Deer Trace, LLC                        Connolly Gallagher LLP                  Wilmington DE  19801                                                             kconlan@connollygallagher.com      Email
                                                                                              Attn: Mark E. Felger, Esq.
                                                                                              1201 N. Market St.
                                                                                              Suite 1001
Counsel to the Grumbracher Trust                        Cozen O'Connor                        Wilmington DE 19801                                         877‐286‐4528         mfelger@cozen.com                  Fax, Overnight Mail and Email
Counsel to Rockstep Aberdeen, LLC, Rockstep                                                   Attn: Jeffrey I. Horowitz, Esq.
Scottsbluff, LLC, Rockstep Virginia, LLC, and Rockstep                                        1401 McKinney, Suite 1700
Willmar LLC                                             Crain, Caton & James                  Houston TX 77010                                                                 bontonbankruptcy@craincaton.com    Email
                                                                                              Attn: Christopher P. Simon, Kevin S. Mann
                                                                                              1105 N. Market Street
                                                                                              Suite 901                                                                        csimon@crosslaw.com
Counsel to Saks Incorporated                          Cross & Simon, LLC                      Wilmington DE 19801                                         302‐777‐4224         kmann@crosslaw.com                 Fax, Overnight Mail and Email
                                                                                              Attn: Joseph Grey, Esquire
                                                                                              1105 N. Market Street
Counsel to Zane Plaza, LLC and Crest Commercial                                               Suite 901
Realty                                                Cross & Simon, LLC                      Wilmington DE 19801                                         302‐777‐4224         jgrey@crosslaw.com                 Fax and Email
                                                                                              Attn: David H. Wander, Esq.
                                                                                              605 Third Avenue
Counsel to Red Dog Brands, LLC                        Davidoff Hutcher & Citron LLP           New York NY 10158                                                                dhw@dhclegal.com                   Overnight Mail and Email
                                                                                              Attn: Bankruptcy Department
                                                                                              Carvel State Office Bldg
                                                                                              820 N French St 6th Fl
Delaware Attorney General                             Delaware Attorney General               Wilmington DE 19801                                         302‐577‐6630         attorney.general@state.de.us       Fax and Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                            Page 2 of 11
                                                                      Case 18-10248-MFW                       Doc 1204                   Filed 10/24/18         Page 6 of 16
                                                                                                                          Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below

                      DESCRIPTION                                        NAME                                         ADDRESS                               FAX                           EMAIL                   METHOD OF SERVICE
                                                                                             Zillah Frampton
                                                                                             820 N French St 
Delaware Division of Revenue                          Delaware Division of Revenue           Wilmington DE 19801                                 302‐577‐8632         FASNotify@state.de.us               Fax and Email
                                                                                             Corporations Franchise Tax
                                                                                             PO Box 898
Delaware Secretary of State                           Delaware Secretary of State            Dover  DE 19903                                     302‐739‐5831         dosdoc_Ftax@state.de.us             Fax and Email
                                                                                             Attn Bankruptcy Dept
                                                                                             820 Silver Lake Blvd Ste 100
Delaware State Treasury                               Delaware State Treasury                Dover  DE 19904                                     302‐739‐5635         statetreasurer@state.de.us          Fax and Email
                                                                                             Attn: Deb Secrest
                                                                                             Collections Support Unit
                                                                                             651 Boas Street, Room 702
Commonwealth of Pennsylvania                          Department of Labor and Industry       Harrisburg PA 17121                                 717‐787‐7671         ra‐li‐ucts‐bankrupt@state.pa.us     Fax and Email
                                                                                             Attn: Ann Lawrence, Esq.
                                                                                             550 South Hope Street
                                                                                             Suite 2300
Counsel to DW Partners, LP                            DLA PIPER LLP                          Los Angeles CA 90071‐2678                           213‐330‐7555         ann.lawrence@dlapiper.com           Fax and Email
                                                                                             Attn: Stuart M. Brown 
                                                                                             R. Craig Martin                                                          stuart.brown@dlapiper.com
                                                                                             Jason Angelo 
                                                                                             1201 North Market Street                                                 craig.martin@dlapiper.com
                                                                                             Suite 2100
Counsel to DW Partners, LP                            DLA PIPER LLP                          Wilmington DE 19801                                 302‐394‐2341         jason.angelo@dlapiper.com           Fax and Email
                                                                                             Attn: Richard A. Chesley, Esq.
                                                                                             John K. Lyons, Esq.                                                      richard.chesley@dlapiper.com
                                                                                             Oksana Koltko Rosaluk, Esq.
                                                                                             444 West Lake Street                                                     john.lyons@dlapiper.com
                                                                                             Suite 900
Counsel to DW Partners, LP                            DLA PIPER LLP                          Chicago IL 60606                                    312‐236‐7516         oksana.koltkorosaluk@dlapiper.com   Fax and Email
                                                                                             Attn: Robert W. Mallard, Alessandra Glorioso
                                                                                             300 Delaware Avenue
                                                                                             Suite 1010                                                               mallard.robert@dorsey.com
Counsel to PPF RTL Rosedale Shopping Center, LLC.     Dorsey & Whitney (Delaware) LLP        Wilmington DE 19801                                                      glorioso.alessandra@dorsey.com      Email
                                                                                             Attn: Monica L. Clark, Natasha Wells
                                                                                             50 South Sixth Street
                                                                                             Suite 1500                                                               clark.monica@dorsey.com
Counsel to PPF RTL Rosedale Shopping Center, LLC.     Dorsey & Whitney LLP                   Minneapolis MN 55402                                                     wells.natasha@dorsey.com            Email
                                                                                             Attn: Amish R. Doshi
                                                                                             1979 Marcus Avenue
                                                                                             Suite 210E
Counsel to Oracle America, Inc.                       Doshi Legal Group, P.C.                Lake Success NY  11042                                                   amish@doshilegal.com                Overnight Mail and Email
                                                                                             Attn: Peter E. Lembesis, Esq.
Counsel to Interested Parties, Fannie May Confections                                        The Atrium, East 80 Route 4
Brands, Inc., Fannie May Confections, Inc., And Harry                                        Suite 170
London, Inc.                                           Dunn Lambert, L.L.C.                  Paramus NJ 07652                                                         Plembesis@NJBizlawyer.com           Email
                                                                                             Attn: Jon F. Hanson, Chairman
                                                                                             c/o The Hampshire Companies, LLC
                                                                                             83 South Street
Interested Party                                      Elder Ohio I Delaware Business Trust   Morristown NJ 07960                                                                                          Overnight Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             1650 Arch Street
Environmental Protection Agency ‐ Region 3            Environmental Protection Agency        Philadelphia PA 19103‐2029                                                                                   Overnight Mail




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                         Page 3 of 11
                                                                     Case 18-10248-MFW                           Doc 1204                   Filed 10/24/18            Page 7 of 16
                                                                                                                             Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below

                      DESCRIPTION                                        NAME                                            ADDRESS                                  FAX                               EMAIL              METHOD OF SERVICE
                                                                                               Attn: William J. Factor, Sara E. Lorber
                                                                                               105 W. Madison
                                                                                               Suite 1500                                                                       wfactor@wfactorlaw.com
Counsel to Kohl’s Department Stores, Inc.           FACTORLAW                                  Chicago IL 60602                                                                 slorber@wfactorlaw.com         Email
                                                                                               Attn: Maria A. Milano
                                                                                               1001 Fourth Avenue
                                                                                               Suite 4500
Counsel to LinkedIn Corporation                     Fox Rothschild LLP                         Seattle WA 98154‐1192                                   206‐389‐1708             mamilano@foxrothschild.com     Fax and Email
                                                                                               Attn: Joseph D. Frank, Karen V. Newbury
                                                                                               325 North LaSalle Street
                                                                                               Suite 625                                                                        jfrank@fgllp.com
Counsel to Experian Marketing Solutions, Inc.       FrankGecker LLP                            Chicago IL 60654                                                                 knewbury@fgllp.com             Email
                                                                                               Attn: Ronald E. Gold, Esq., A.J. Webb, Esq.
                                                                                               3300 Great American Tower
                                                                                               301 East Fourth Street                                                           awebb@fbtlaw.com
Counsel to Washington Prime Group Inc.              Frost Brown Todd LLC                       Cincinnati OH 45202                                                              rgold@fbtlaw.com               Email
                                                                                               Attn: Jason B. Binford
                                                                                               2021 McKinney Avenue
                                                                                               Ste. 1600
Counsel to Fossil Group, Inc.                       GARDERE WYNNE SEWELL LLP                   Dallas TX 75201                                                                  jbinford@gardere.com           Email
                                                                                               Attn: Julie Minnick Bowden
                                                                                               320 N. Orleans St
                                                                                               Suite 300
Counsel to GGP Limited Partnership                  GGP Limited Partnership, as Agent          Chicago IL 60654‐1607                                                            ggpbk@ggp.com                  Email
                                                                                               Attn: Maria Aprile Sawczuk
                                                                                               501 Silverside Road
                                                                                               Suite 65
Attorneys for Wilton Brands LLC                     Goldstein & McClintock LLLP                Wilmington DE 19809                                     302‐444‐6709             marias@restructuringshop.com   Fax and Email
                                                                                               Attn: Thomas R. Fawkes, Esq., Brian J. Jackiw, Esq.
                                                                                               111 West Washington Street
                                                                                               Suite 1221                                                                       tomf@goldmclaw.com
Attorneys for Wilton Brands LLC                     Goldstein & McClintock LLLP                Chicago IL 60602                                        312‐216‐0734, 312‐277‐3315 brianj@goldmclaw.com         Fax, Overnight Mail and Email
                                                                                               Attn: Douglas B. Rosner, Esq.
                                                                                               400 Atlantic Avenue
Counsel to Stag Fairborn, LLC                       Goulston & Storrs PC                       Boston MA 02110‐3333                                                             drosner@goulstonstorrs.com     Email
                                                                                               Attn: Fred B. Ringel, Robinson Brog Leinwand
                                                                                               875 Third Avenue, 
                                                                                               9th Floor
Counsel to North Riverside Park Associates LLC      Greene Genovese & Gluck P.C.               New York NY 10022                                       212‐956 2164             fbr@robinsonbrog.com           Fax and Email
                                                                                               Attn: Steven W. Soulé, Esq.
                                                                                               320 South Boston Avenue
                                                    Hall, Estill, Hardwick, Gable, Golden &    Suite 200 
Counsel to NWC 331 Commercial, LLC                  Nelson, P.C.                               Tulsa OK 74103‐3706                                     918‐594‐0505             ssoule@hallestill.com          Fax and Email

                                                                                               Attn: Thomas McGarry, Phillip Kujawa, Michael G. Ruff
                                                                                               222 N. LaSalle St.                                                               tmcgarry@hinshawlaw.com
                                                                                               Suite 300                                                                        pkujawa@hinshawlaw.com
Counsel to Telgian Corporation                      Hinshaw & Culbertson, LLP                  Chicago IL 60601‐1081                                                            mruff@hinshawlaw.com           Email
                                                                                               Attn: Scott B. Kitei
                                                                                               660 Woodward Avenue
                                                                                               2290 First National Building
Counsel to VORH Associates, LLC                     Honigman Miller Schwartz and Cohn LLP      Detroit MI 48226                                                                 skitei@honigman.com            Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                            Page 4 of 11
                                                                       Case 18-10248-MFW                        Doc 1204                     Filed 10/24/18            Page 8 of 16
                                                                                                                              Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below

                      DESCRIPTION                                        NAME                                           ADDRESS                                    FAX                         EMAIL                          METHOD OF SERVICE
                                                                                               Attn: Gregory G. Hesse
                                                                                               1445 Ross Avenue
                                                                                               Suite 3700
Counsel to Armeta Solutions                            Hunton Andrews Kurth LLP                Dallas TX 75202‐2799                                                          ghesse@huntonak.com                      Email
                                                                                               Attn: Marie‐Josee Dube
                                                                                               275 Viger East
Counsel to IBM Corporation                             IBM Corporation                         Montreal QC H2X 3R7 Canada                               845‐491‐5032         mjdube@ca.ibm.com                        Fax and Email
                                                                                               Centralized Insolvency Operation
                                                                                               2970 Market St
                                                                                               Mail Stop 5 Q30 133
IRS Insolvency Section                                 Internal Revenue Service                Philadelphia PA 19104‐5016                               855‐235‐6787                                                  Fax and Overnight Mail
                                                                                               Centralized Insolvency Operation
                                                                                               PO Box 7346
IRS Insolvency Section                                 Internal Revenue Service                Philadelphia PA 19101‐7346                               855‐235‐6787                                                  Fax
                                                                                               Attn: Judy D. Thompson
                                                                                               P.O. Box 33127
Counsel to The Apparel Group, Ltd.                     JD Thompson Law                         Charlotte NC 28233                                                            jdt@jdthompsonlaw.com                    Email
                                                                                               c/o Dawn M. Costa, Esquire
                                                                                               IUPAT Industry Pension Fund
Counsel to Creditor International Painters and Allied                                          1835 Market Street, Suite 2800                                                dcosta@jslex.com
Trades Industry Pension Fund                           Jennings Sigmond, P.C.                  Philadelphia PA 19103                                                         bankruptcy@jslex.com                     Email
                                                                                               Attn: Sidney Levinson, Genna L. Ghaul, John Kane                              slevinson@jonesday.com
                                                                                               250 Vesey Street                                                              gghaul@jonesday.com
Counsel to the Second Lien Noteholders                 Jones Day                               New York NY 10281‐1047                                   212‐755‐7306         jkkane@jonesday.com                      Fax and Email
                                                                                               Attn: Bruce Bennett, Joshua M. Mester
                                                                                               555 South Flower Street 
                                                                                               Fiftieth Floor                                                                bbennett@jonesday.com
Counsel to the Second Lien Noteholders                 Jones Day                               Los Angeles CA 90071                                     213‐243‐2539         jmester@jonesday.com                     Fax, Overnight Mail and Email
                                                                                               Attn: Bradford T. Smith, Robert N. LeMay
                                                                                               3700 Thanksgiving Tower
                                                                                               1601 Elm Street                                                               BSmith@krcl.com
Counsel to Stanley Convergent Security Solutions, Inc. Kane Russell Coleman & Logan PC         Dallas TX 75201                                                               rlemay@krcl.com                          Email
                                                                                               Attn: Paige Barr Tinkham
                                                                                               525 W. Monroe Street
Counsel to Harlem‐Irving Realty, Inc.                  Katten Muchin Rosenman LLP              Chicago IL 60661‐3693                                                         paige.tinkham@kattenlaw.com              Email
                                                                                               Attn: Chris Drewes, Esq.
                                                                                               101 Park Avenue
Counsel to Elder Ohio I Delaware Business Trust        Kelley Drye & Warren LLP                New York NY 10178                                                             cdrewes@kelleydrye.com                   Email
Counsel to the Benderson Development Company, 
Inc., GGP Limited Partnership, Rouse Properties LLC                                            Attn: Robert L. LeHane, Esq.
and Shopcore Properties (collectively referred to                                              101 Park Avenue                                                               KDWBankruptcyDepartment@kelleydrye.com
herein as “Landlords).                                 Kelley Drye & Warren LLP                New York NY 10178                                                             rlehane@kelleydrye.com                   Email
                                                                                               Attn: David Posner
                                                                                               The Grace Building
                                                                                               1114 Avenue of the Americas
Counsel to WSFS                                        Kilpatrick Townsend & Stockton LLP      New York NY 10036                                                             dposner@kilpatricktownsend.com           Email

                                                                                               Attn: Ian Winters, Esquire, Joseph C. Corneau, Esquire
                                                                                               200 West 41st Street
Counsel to B.H. Multi Com Corporøtion (d/b/a EFFY)     Klestadt Winters Jureller Southard &    17th Floor                                                                    iwinters@klestadt.com
and B.H. Multi Color Corp.                             Stevens, LLP                            New York NY 10036                                        212‐972‐2245         jcorneau@klestadt.com                    Fax and Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                             Page 5 of 11
                                                                       Case 18-10248-MFW                             Doc 1204                   Filed 10/24/18             Page 9 of 16
                                                                                                                                 Exhibit A
                                                                                                                            Core/2002 Service List
                                                                                                                           Served as set forth below

                      DESCRIPTION                                        NAME                                              ADDRESS                                     FAX                            EMAIL               METHOD OF SERVICE
                                                                                                   Attn: James E. Schmeckpeper, Esq.
                                                                                                   General Counsel
                                                                                                   501 South Eighth Street
Counsel to Kraus‐Anderson, Incorporated                Kraus‐Anderson, Incorporated                Minneapolis MN 55404‐1078                                                                                      Overnight Mail

Counsel to Jartwon Associates L.P., Empire Columbia, 
L.P., PREIT Services, LLC, as agent for PR Valley 
Limited Partnership, PR Valley View Anchor‐M Limited                                               Attn: Jeffrey Kurtzman, Esquire
Partnership and PR Wyoming Valley Limited                                                          401 S. 2nd Street
Partnership, and PREIT‐RUBIN, Inc., as agent for                                                   Suite 200
Susquehanna Valley Mall Associates                    Kurtzman Steady, LLC                         Philadelphia PA 19147                                                         kurtzman@kurtzmansteady.com      Overnight Mail and Email

                                                                                                   Attn: Matthew B. McGuire, Esq., Jennifer L. Cree, Esq.
                                                                                                   919 Market Street
Counsel to B.H. Multi Com Corporøtion (d/b/a EFFY)                                                 Suite 1800                                                                    mcguire@lrclaw.com
and B.H. Multi Color Corp.                             Landis Rath & Cobb LLP                      Wilmington DE 19801                                      302‐467‐4450         cree@lrclaw.com                  Fax and Email
                                                                                                   Attn: Steven R. Johnson
                                                                                                   311 S. County Farm Road ‐ Suite L
Interested Party                                       Langhenry, Gillen, Lundquist & Johnson, LLC Wheaton IL 60187                                         630‐653‐5980         sjohnson@lglfirm.com             Fax and Email
Counsel to the Benderson Development Company,                                                      Attn: Susan E. Kaufman
Inc., GGP Limited Partnership, Rouse Properties LLC                                                919 N. Market Street
and Shopcore Properties (collectively referred to                                                   Suite 460
herein as “Landlords).                                 Law Office of Susan E. Kaufman,LLC          Wilmington DE 19801                                                           skaufman@skaufmanlaw.com         Email
                                                                                                   Attn: Marc I. Fenton
                                                                                                   2 N. LaSalle St.
Counsel to 120 S. Riverside Property Owner,                                                        Suite 3400
LLC                                                    Levenfeld Pearlstein, LLC                   Chicago IL 60602                                                              mfenton@lplegal.com              Email
                                                                                                   Attn: Jonathan W. Young
Counsel to Spark Foundry f/k/a Spark                                                               111 Huntington Avenue
Communications, a Division of Starcom MediaVest                                                    9th Floor
Group, Inc.                                            Locke Lord LLP                              Boston MA 02199‐7613                                                          jonathan.young@lockelord.com     Email
                                                                                                   Attn: Stephen J. Humeniuk
Counsel to Spark Foundry f/k/a Spark                                                               600 Congress Avenue
Communications, a Division of Starcom MediaVest                                                    Suite 2200
Group, Inc.                                            Locke Lord LLP                              Austin TX 78701                                                               stephen.humeniuk@lockelord.com   Email
                                                                                                   Attn: Andrew Behlmann
                                                                                                   One Lowenstein Drive
Counsel to Great American Group WF LLC                 Lowenstein Sandler LLP                      Roseland NJ 07608                                                             abehlmann@lowenstein.com         Email
                                                                                                   Attn: Jeffrey Cohen, Esq., Keara Waldron, Esq.
Counsel to The Estée Lauder Companies, Inc. and                                                    1251 Avenue of the Americas                                                   jcohen@lowenstein.com
Under Armour, Inc.                                     Lowenstein Sandler LLP                      New York NY 10020                                                             kwaldron@lowenstein.com          Email
                                                                                                   Attn: Kenneth A. Rosen
                                                                                                   1251 Avenue of the Americas
Counsel to Great American Group WF LLC                 Lowenstein Sandler LLP                      New York NY 10020                                                             krosen@lowenstein.com            Email
                                                                                                   Attn: Nicole Fulfree, Esq.
Counsel to The Estée Lauder Companies, Inc. and                                                    One Lowenstein Drive
Under Armour, Inc.                                     Lowenstein Sandler LLP                      Roseland NJ 07068                                                             nfulfree@lowenstein.com          Email
                                                                                                   Attn: James E. Huggett
                                                                                                   300 Delaware Avenue
                                                                                                   Suite 800
Counsel to Oracle American, Inc.                       Margolis Edelstein                          Wilmington DE 19801                                                           jhuggett@margolisedelstein.com   Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                                Page 6 of 11
                                                                      Case 18-10248-MFW                               Doc 1204                    Filed 10/24/18            Page 10 of 16
                                                                                                                                   Exhibit A
                                                                                                                              Core/2002 Service List
                                                                                                                             Served as set forth below

                      DESCRIPTION                                         NAME                                               ADDRESS                                    FAX                           EMAIL                    METHOD OF SERVICE
                                                                                                   Attn: David P. Primack, Esquire
                                                                                                   300 Delaware Ave.
Counsel to THF York Development, L.P., East Court      Mcelroy, Deutsch, Mulvaney & Carpenter,  Suite 770
Shopping Center LLC and Quincy Cullinan LLC            LLP                                         Wilmington DE 19801                                       302‐654‐4031         dprimack@mdmc‐law.com                Fax and Email
                                                                                                   Attn: Kevin M. Newman, Esq.
                                                                                                   308 Maltbie Street
                                                                                                   Suite 200
Counsel to  Granite (115 Enterprise Pkwy) LLC          Menter, Rudin & Trivelpiece, P.C.           Syracuse NY 13204‐1439                                                         knewman@menterlaw.com                Email
                                                                                                   Attn: Edward J. LoBello
                                                                                                   990 Stewart Avenue, Suite 300
Counsel to Carol Dauplaise, Ltd.                       Meyer, Suozzi, English & Klein, P.C.        Garden City NY 11530                                                           elobello@msek.com                    Email
                                                                                                   Attn: Marc N. Swanson, Esq.
                                                                                                   150 W. Jefferson Avenue
                                                                                                   Suite 2500
Counsel to J. America, LLC                             Miller, Canfield, Paddock and Stone, P.L.C. Detroit MI 48226                                                               swansonm@millercanfield.com          Email
                                                                                                   Attn: D. Andrew Phillips, Esquire
                                                                                                   PO Box 947
Counsel to Southern Motion, Inc.                       Mitchell, McNutt & Sams, P.A.               Oxford MS 38655‐0947                                                           aphillips@mitchellmcnutt.com         Email
                                                                                                   Attn: Mark A. Fink
                                                                                                   1105 North Market Street
                                                       Montgomery, McCracken, Walker, &            15th Floor
Counsel to Serta Simmons Bedding, LLC                  Rhoads, LLP                                 Wilmington DE 19801                                                            mfink@mmwr.com                       Email
                                                                                                   Attn: Rachel B. Mersky
                                                                                                   1201 N. Orange Street
                                                       Monzack Mersky McLaughlin and Browder,  Suite 400
Counsel to The Cafaro Management Company               P.A.                                        Wilmington DE 19801                                                            rmersky@monlaw.com                   Email
                                                                                                   Attn: Julia Frost‐Davies, Robert A.J. Barry, Amelia C. 
Counsel to the DIP Administrative Agent and the                                                    Joiner                                                                         julia.frost‐davies@morganlewis.com
Prepetition ABL Administrative Agent, Bank of                                                      One Federal St.                                                                robert.barry@morganlewis.com
America, N.A.                                          Morgan Lewis Bockius LLP                    Boston MA 02110‐1726                                      617‐341‐7701         amelia.joiner@morganlewis.com        Fax and Email
                                                                                                   Attn: Curtis S. Miller
                                                                                                   1201 N. Market St., 16th Flr.
Counsel to BT (Multi) LLC, BT‐York (PA), and BT (PA)                                               P.O. Box 1347
QRS 12‐25, Inc.                                        Morris, Nichols, Arsht & Tunnell LLP        Wilmington DE 19899‐1347                                  302‐658‐3989         cmiller@mnat.com                     Fax and Email
                                                                                                   Attn: Timothy M. Swanson, Kelsey Bowers
                                                                                                   1400 16th Street
                                                                                                   Sixth Floor                                                                    tim.swanson@moyewhite.com
Counsel to CW Birch Run, LLC                           Moye White LLP                              Denver CO 80202                                                                Kelsey.bowers@moyewhite.com          Email
                                                                                                   Attn: Brad Krause
                                                                                                   55 West Monroe Street
                                                                                                   Suite 1800                                                                     bkrause@nzalaw.com
Counsel to Stanley Convergent Security Solutions, Inc. Nielsen, Zehe & Antas, P.C.                 Chicago IL 60603                                                               jalonzo@nzalaw.com                   Email
                                                                                                   Attn: Mark S. Kenney, Esq.
                                                                                                   844 King St Ste 2207
                                                                                                   Suite 2207
United States Trustee District of Delaware             Office of the United States Trustee         Wilmington DE 19801                                       302‐573‐6497                                              Fax and Overnight Mail

                                                                                                     Attn: Jessica L. Mullenix Woodward, John E. Tarburton
                                                                                                     1201 N. Orange St. Suite 7301                                                jwoodward@orlans.com
Attorneys for DLJ Mortgage Capital, Inc.               Orlans PC                                     Wilmington DE 19801                                                          jtarburton@orlans.com                Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                                  Page 7 of 11
                                                                   Case 18-10248-MFW                             Doc 1204                     Filed 10/24/18             Page 11 of 16
                                                                                                                               Exhibit A
                                                                                                                         Core/2002 Service List
                                                                                                                        Served as set forth below

                      DESCRIPTION                                      NAME                                              ADDRESS                                     FAX                           EMAIL             METHOD OF SERVICE
                                                                                                Attn: Bradford J. Sandler
                                                                                                919 N. Market Street
Counsel to the Official Committee of Unsecured                                                  17th Floor
Creditors                                           Pachulski Stang Ziehl & Jones LLP           Wilmington DE 19801                                                            bsandler@pszjlaw.com          Email
                                                                                                Attn: Jeffrey N. Pomerantz
                                                                                                10100 Santa Monica Boulevard
Counsel to the Official Committee of Unsecured                                                  13th Floor
Creditors                                           Pachulski Stang Ziehl & Jones LLP           Los Angeles CA  90067‐4100                                                     jpomerantz@pszjlaw.com        Email
                                                                                                Attn: Robert J. Feinstein, Bradford J. Sandler
                                                                                                780 Third Avenue
Counsel to the Official Committee of Unsecured                                                   36th Floor                                                                    rfeinstein@pszjlaw.com
Creditors                                           Pachulski Stang Ziehl & Jones LLP           New York NY 10017‐2024                                                         bsandler@pszjlaw.com          Email
                                                                                                                                                                               kcornish@paulweiss.com
                                                                                              Attn: Kelley A. Cornish, Elizabeth R. McColm, Claudia R.                         emccolm@paulweiss.com
                                                                                              Tobler, Alexander Woolverton                                                     ctobler@paulweiss.com
                                                    Paul, Weiss, Rifkind, Wharton & Garrison  1285 Avenue of the Americas                                                      awoolverton@paulweiss.com
Co‐Counsel to Debtor                                LLP                                       New York NY 10019                                                                mcolarossi@paulweiss.com      Email
                                                                                              Attn: Thomas Taylor, Jordan E. Jacobson
                                                                                              1200 K. Street                                                                   pfeuffer.marc@pbgc.gov
                                                                                              NW                                                                               efile@pbgc.gov
Pension Benefit Guaranty Corporation                Pension Benefit Guaranty Corporation      Washington, DC 20005‐4026                                                        jacobson.jordan@pbgc.gov      Email
                                                                                              Attn: Christopher A. Ward, Justin K. Edelson
Counsel to Spark Foundry f/k/a Spark                                                          222 Delaware Avenue
Communications, a Division of Starcom MediaVest                                               Suite 1101                                                                       cward@polsinelli.com
Group, Inc.                                         Polsinelli PC                             Wilmington DE 19801                                                              jedelson@polsinelli.com       Email
                                                                                              Attn: Michael F. McGrath, Esq.
                                                                                              150 South Fifth Street
                                                    Ravich Meyer Kirkman McGrath Nauman &  Suite 3450
Counsel To Mikden Of Stillwater LLC                 Tansey, P.A.                              Minneapolis MN 55402                                                             mfmcgrath@ravichmeyer.com     Email
                                                                                              Attn: Mark D. Collins, Joseph C. Barsalona II
Counsel to the DIP Administrative Agent and the                                               One Rodney Square
Prepetition ABL Administrative Agent, Bank of                                                 920 North King Street                                                            collins@rlf.com
America, N.A.                                       Richard Layton & Finger LLP               Wilmington DE 19801                                         302‐651‐7701         barsalona@rlf.com             Fax and Email
                                                                                              Attn: Beth E. Rogers
                                                                                              100 Peachtree Street
                                                                                              Suite 1950
Counsel to Serta Simmons Bedding, LLC               Rogers Law Offices                        Atlanta GA 30303                                                                 brogers@berlawoffice.com      Email
                                                                                              P.O. Box 353707                                                                  r.horowitzesquire@gmail.com
Counsel to Alliance Shipper's Inc.                  Ronald Horowitz, Esq.                     Palm Coast FL 32137                                                              rhorowitz@alliance.com        Email
                                                                                              Attn: Mark Minuti
                                                                                              1201 North Market Street, Suite 2300
                                                                                              P.O. Box 1266
Counsel to Harlem‐Irving Realty, Inc.               Saul Ewing Arnstein & Lehr LLP            Wilmington DE 19899                                                              mark.minuti@saul.com          Email
                                                                                              Attn: Mark Minuti
                                                                                              Lucian B. Murley
                                                                                              1201 North Market Street                                                         mark.minuti@saul.com
Counsel to Wayne                                                                              Suite 2300 P.O. Box 1266
Towne Enterprises Ltd.                              SAUL EWING ARNSTEIN & LEHR LLP            Wilmington DE 19899                                                              luke.murley@saul.com          Email
                                                                                              Attn: Steven C. Reingold
                                                                                              131 Dartmouth Street
Counsel to EIP York I LLC and EIP York II LLC       Saul Ewing Arnstein & Lehr LLP            Boston MA 02116                                                                  steven.reingold@saul.com      Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                              Page 8 of 11
                                                                   Case 18-10248-MFW                           Doc 1204                    Filed 10/24/18              Page 12 of 16
                                                                                                                            Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below

                      DESCRIPTION                                         NAME                                         ADDRESS                                     FAX                             EMAIL               METHOD OF SERVICE

                                                                                              Attn: Richard A. Barkasy, Esq., Daniel M. Pereira, Esq.
                                                                                              824 N. Market Street
                                                                                              Suite 800                                                                      rbarkasy@schnader.com
Counsel to Commerce Technologies, LLC               Schnader Harrison Segal & Lewis LLP       Wilmington DE 19801                                                            dpereira@schnader.com             Email
                                                                                              Secretary of the Treasury
                                                                                              100 F St NE
Securities and Exchange Commission ‐ Headquarters   Securities & Exchange Commission          Washington DC 20549                                                            secbankruptcy@sec.gov             Overnight Mail and Email
                                                                                              Attn: Bankruptcy Department
                                                                                              Brookfield Place
                                                     Securities & Exchange Commission ‐ NY    200 Vesey Street Ste 400                                                       bankruptcynoticeschr@sec.gov
Securities and Exchange Commission ‐ Regional Office Office                                   New York NY 10281‐1022                                                         NYROBankruptcy@SEC.GOV            Overnight Mail and Email
                                                                                              Attn: Bankruptcy Department
                                                                                              One Penn Center
                                                     Securities & Exchange Commission ‐       1617 JFK Blvd Ste 520
Securities and Exchange Commission ‐ Regional Office Philadelphia Office                      Philadelphia PA 19103                                                          secbankruptcy@sec.gov             Overnight Mail and Email
                                                                                              Attn: Johnna M. Darby
Counsel to Bravado International Group                                                        300 Delaware Ave., Suite 1370
Merchandising Services Inc.                         Shaw Fishman Glantz & Towbin LLC          Wilmington DE 19801                                                            jdarby@shawfishman.com            Email
                                                                                              Attn: Terence G. Banich
Counsel to Bravado International Group                                                        321 N. Clark Street, Suite 800
Merchandising Services Inc.                         Shaw Fishman Glantz & Towbin LLC          Chicago IL 60654                                                               tbanich@shawfishman.com           Email
                                                                                              Attn: Thomas M. Horan
                                                                                              300 Delaware Ave., Suite 1370
Counsel for Hanesbrands Inc.                        Shaw Fishman Glantz & Towbin LLC          Wilmington DE 19801                                                            thoran@shawfishman.com            Email
                                                                                              Attn: Eric S. Goldstein, Esq.                                                  egoldstein@goodwin.com
                                                                                              One Constitution Plaza                                                         bankruptcy@goodwin.com
Counsel to United HealthCare Services, Inc.         Shipman & Goodwin LLP                     Hartford CT 06103‐1919                                                         bankruptcyparalegal@goodwin.com   Email
                                                                                              Attn: Michael J. Cappo
                                                                                              2555 Grand Blvd.
Counsel to Tyco Integrated Security, LLC            Shook, Hardy & Bacon L.L.P.               Kansas City MO 64108                                                           mcappo@shb.com                    Email
                                                                                              Attn: Riley Mendoza
                                                                                              111 S. Wacker Drive
                                                                                              51st Floor
Counsel to Tyco Integrated Security, LLC            Shook, Hardy & Bacon L.L.P.               Chicago IL 60606                                                               rmendoza@shb.com                  Email
                                                                                              Attn: Ronald Tucker
                                                                                              225 West Washington Street
Counsel to Simon Property Group, Inc.               Simon Property Group, Inc.                Indianapolis IN 46204                                                          rtucker@simon.com                 Email
                                                                                              Attn: Dana S. Plon, Esquire
                                                                                              123 South Broad Street, Suite 2100
Counsel to Nicholas Park Mall LLC                   Sirlin Lesser & Benson, P.C.              Philadelphia PA 19109                                                          dplon@sirlinlaw.com               Email
                                                                                              Attn: Kathleen M. Miller
Counsel to Alliant Energy Corporation, Wisconsin                                              1000 West Street, Suite 1501
Power and Light Company, and Interstate Power                                                 P.O. Box 410
and Light Company                                   Smith, Katzenstein & Jenkins LLP          Wilmington DE 19899                                       302‐652‐8405         kmiller@skjlaw.com                Fax and Email
                                                                                              Attn: Bayard J. Snyder, Esq.
                                                                                              3801 Kennett Pike
Counsel to Tronc, Inc., The Morning Call, LLC, Carroll                                        Suite 201, Building C                                                          snyder90@aol.com
County Times, LLC and Chicago Tribune Company, LLC Snyder & Associates, P.A.                  Wilmington DE 19801                                                            bjs1@snyderlaw.pro                Email
                                                                                              Attn: Joseph H. Lemkin, Esquire, Thomas S. Onder, 
                                                                                              Esquire
                                                                                              P.O. Box 5315                                                                  jlemkin@stark‐stark.com
Counsel to City View Capital, LLC                   Stark & Stark, P.C.                       Princeton NJ 08543                                        609‐896‐0629         tonder@stark‐stark.com            Fax and Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                           Page 9 of 11
                                                                    Case 18-10248-MFW                            Doc 1204                  Filed 10/24/18                  Page 13 of 16
                                                                                                                               Exhibit A
                                                                                                                         Core/2002 Service List
                                                                                                                        Served as set forth below

                      DESCRIPTION                                       NAME                                               ADDRESS                                     FAX                            EMAIL                 METHOD OF SERVICE
                                                                                                 Attn: Heather L. Donald
                                                                                                 Cadillac Place, Ste. 10‐200
                                                                                                 3030 W. Grand Blvd.
Counsel to State of Michigan, Department of Treasury State of Michigan, Department of Treasury   Detroit MI 48202                                                                donaldh@michigan.gov               Overnight Mail and Email
                                                                                                 Attn: Claire Ann Resop, Esq.
                                                                                                 122W. Washington Ave.
                                                                                                 Suite 850
Counsel to Spring Street, LLC                        Steinhilber Swanson LLP                     Madison WI 53703                                                                cresop@steinhilberswanson.com      Email
                                                                                                 Attn: Filiberto Agusti, Esq., Joshua R. Taylor, Esq.
                                                                                                 1330 Connecticut Avenue, N.W.                                                   fagusti@steptoe.com
Counsel to Saks Incorporated                         Steptoe & Johnson LLP                       Washington DC 20036                                        202‐429‐3902         jrtaylor@steptoe.com               Fax and Email
                                                                                                 Attn: Michael Dockterman, Esq., John Frey, Esq., Daniel 
                                                                                                 Raymond, Esq.
                                                                                                 115 South LaSalle Street                                                        mdockterman@steptoe.com
                                                                                                 Suite 3100                                                                      jfrey@steptoe.com
Counsel to Saks Incorporated                         Steptoe & Johnson LLP                       Chicago IL 60603                                           312‐577 1370         draymond@steptoe.com               Fax and Email
                                                                                                 Attn: Joseph H. Huston, Jr.
                                                                                                 1105 North Market Street
                                                                                                 Seventh Floor
Counsel to Western Glove Works and Silver Jeans Co. Stevens & Lee, P.C.                          Wilmington DE 19801                                                             jhh@stevenslee.com                 Email
                                                                                                 Attn: William A. Hazeltine, Esq.
                                                                                                 901 North Market Street
                                                                                                 Suite 1300
Counsel to S&B Detrick Limited Partnership           Sullivan Hazeltine Allinson LLC             Wilmington DE 19801                                        302‐428‐8195                                            Fax and Overnight Mail
                                                                                                 Attn: Bruce J. L. Lowe
                                                                                                 Lynn Rowe Larsen
                                                                                                 200 Public Square                                                               blowe@taftlaw.com
Counsel to Wayne                                                                                 Suite 3500
Towne Enterprises Ltd.                               TAFT STETTINIUS & HOLLISTER LLP             Cleveland OH 44114‐2302                                                         llarsen@taftlaw.com                Email
                                                                                                                                                                                 Amy.Ruhig@bonton.com
                                                                                                 Attn: President or General Counsel                                              Nathaniel.Adams@bonton.com
                                                                                                 2801 East Market Street                                                         CBasler@alixpartners.com
                                                                                                 Bldg. E                                                                         jcreighton@alixpartners.com
Debtors                                              The Bon‐Ton Stores, Inc.                    York PA 17402                                                                                                      Email
Counsel to Kennedy Mall, Ltd dba Kenney Mall; 
Kentucky Oaks Mall Company dba Kentucky Oaks 
Mall; Meadowbrook Mall Company dba 
Meadowbroook Mall; Cafaro‐Peachcreek Joint 
Venture Partnership dba Millcreek; Sandusky Mall                                                 Attn: Richard T. Davis
Company dba Sandusky Mall; Frenchtown Square                                                     5577 Youngstown‐Warren Rd.
Partnership dba the Mall of Monroe                   The Cafaro Company                          Niles OH 44446                                                                  rdavis@cafarocompany.com           Email
                                                                                                 Attn: Frederick B. Rosner, Scott J. Leonhardt
                                                                                                 824 N. Market Street
Counsel to Comenity Bank & Counsel to Red Dog                                                    Suite 810
Brands, LLC                                          The Rosner Law Group Llc                    Wilmington DE 19801                                                             leonhardt@teamrosner.com           Overnight Mail and Email
                                                                                                 Attn: Yesenia D. Batista
                                                                                                 335 Madison Avenue
Counsel to the Indenture Trustee under the Second                                                12th Floor
Lien Indenture                                       Thompson Hine LLP                           New York NY 10017‐4611                                     212‐344‐6101         Yesenia.Batista@ThompsonHine.com   Fax and Email
                                                                                                 Attn: Louis F. Solimine, Esq.
                                                                                                 312 Walnut Street
Counsel to Duke Realty Limited Partnership and                                                   Suite 1400
Peoria New Mall LLC                                  Thompson Hine LLP                           Cincinnati OH 45202‐4029                                                        Louis.Solimine@Thompsonhine.com    Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                             Page 10 of 11
                                                                           Case 18-10248-MFW                  Doc 1204                 Filed 10/24/18                Page 14 of 16
                                                                                                                           Exhibit A
                                                                                                                     Core/2002 Service List
                                                                                                                    Served as set forth below

                      DESCRIPTION                                           NAME                                        ADDRESS                                     FAX                        EMAIL                METHOD OF SERVICE
                                                                                              Attn: Sherry Knutson
                                                                                              233 S. Wacker Drive
                                                                                              Willis Tower Suite 6950
Counsel to TPI Corporation                              Tucker Ellis LLP                      Chicago IL 60606‐9997                                                        Sherry.Knutson@TuckerEllis.com   Email
                                                                                              Attn: Thomas W. Baker , Mark McCarthy 
                                                                                              950 Main Avenue
                                                                                              Suite 1100                                                                   Thomas.Baker@TuckerEllis.com
Counsel to TPI Corporation                              Tucker Ellis LLP                      Cleveland OH 44113                                                           Mark.McCarthy@TuckerEllis.com    Email
                                                                                              Charles Oberly c/o Ellen Slights
                                                                                              1007 Orange St Ste 700
                                                                                              PO Box 2046
US Attorney for the District of Delaware                US Attorney for Delaware              Wilmington DE 19899‐2046                                   302‐573‐6220      usade.ecfbankruptcy@usdoj.gov    Fax and Email
                                                                                              Attn: Jennifer B. Lyday
                                                                                              101 S. Stratford Rd., Suite 210
Counsel for Hanesbrands Inc.                            Waldrep LLP                           Winston‐Salem NC 27104                                                       jlyday@waldrepllp.com            Email
                                                                                              Attn: Stephen B. Grow
                                                                                              900 Fifth Third Center
                                                                                              111 Lyon Street N.W.
Counsel to BullsEye Telecom                             Warner Norcross & Judd LLP            Grand Rapids MI 49503                                                        sgrow@wnj.com                    Email
                                                                                              Attn: Christopher M. Samis, L. Katherine Good
                                                                                              The Renaissance Center
                                                                                              405 North King Street, Suite 500                                             csamis@wtplaw.com
Counsel to Rowe Fine Furniture, Inc.                    Whiteford, Taylor & Preston LLC       Wilmington DE 19801                                                          kgood@wtplaw.com                 Email
                                                                                              Attn: Michael E. Hastings, Brandy M. Rapp
                                                                                              10 S. Jefferson Street
                                                                                              Suite 1110                                                                   mhastings@wtplaw.com
Counsel to Rowe Fine Furniture, Inc.                    Whiteford, Taylor & Preston LLC       Roanoke VA 24011                                                             brapp@wtplaw.com                 Email
                                                                                              Attn: Robert M. Stefancin
                                                                                              2344 Canal Road
                                                                                              Suite 401
Counsel to Parkview Plaza Associates, LLC               WHITMER & EHRMAN LLC                  Cleveland OH 44113‐2535                                                      rms@WEadvocate.net               Email
                                                                                              Attn: Alan J. Lipkin, Gabriel Brunswick
Counsel to BT (Multi) LLC, BT‐York (PA), and BT (PA)                                          787 Seventh Avenue                                                           alipkin@willkie.com
QRS 12‐25, Inc.                                         Willkie Farr & Gallagher LLP          New York NY 10019                                          212‐728‐8111      gbrunswick@willkie.com           Fax and Email
                                                                                              Attn: Stephen J. Dzuranin
                                                                                              508 North Second Street
                                                                                              P.O. Box 845
Counsel to C.R. Center, L.P.                            Wix, Wenger & Weidner                 Harrisburg PA 17108‐0845                                   717‐234‐4224      sdzuranin@wwwpalaw.com           Fax and Email
                                                                                              Attn: Matthew P. Ward, Esq.
                                                                                              222 Delaware Avenue
Counsel to Crystal Financial LLC,                                                             Suite 1501
as Tranche A‐1 Documentation Agent                      Womble Bond Dickinson (US) LLP        Wilmington DE 19801                                                          matthew.ward@wbd‐us.com          Email
                                                                                              Attn: Pauline K. Morgan
                                                                                              1000 West St.
                                                                                              17th Floor
Co‐Counsel to Debtor                                    Young Conaway Stargatt & Taylor LLP   Wilmington DE 19899                                                          pmorgan@ycst.com                 Email
                                                                                              Attn: Sean T. Greecher, Andrew L. Magaziner, Elizabeth S.                    sgreecher@ycst.com
                                                                                              Justison                                                                     amagaziner@ycst.com
                                                                                              Rodney Square                                                                ejustison@ycst.com
                                                                                              1000 North King Street                                                       Dlaskin@ycst.com
Co‐Counsel to Debtor                                    Young Conaway Stargatt & Taylor LLP   Wilmington DE 19801                                                          msmith@ycst.com                  Email




          In re: The Bon‐Ton Stores, Inc., et al.
          Case No. 18‐10248 (MFW)                                                                                         Page 11 of 11
Case 18-10248-MFW   Doc 1204   Filed 10/24/18   Page 15 of 16



                        Exhibit B
                                                                             Case 18-10248-MFW                             Doc 1204                          Filed 10/24/18                 Page 16 of 16
                                                                                                                                              Exhibit B
                                                                                                                                       Notice Parties Service List
                                                                                                                                       Served as set forth below


                COMPANY                                         NOTICE NAME                         ADDRESS 1                  ADDRESS 2                CITY              STATE      POSTAL CODE        FAX                        EMAIL                   METHOD OF SERVICE
AUSTRIA SHRUM LLC                                    Attn Matthew P Austria               1201 N Orange St                 Suite 502                Wilmington       DE           19801            302‐543‐6386   maustria@austriashrum.com          Fax and Email
                                                                                                                                                                                                                  jhoover@beneschlaw.com;
BENESCH FRIEDLANDER COPLAN                           Attn J R Hoover & W M Alleman Jr                                                                                                                             walleman@beneschlaw.com
                                                                                          222 Delaware Ave                 Suite 801                Wilmington       DE           19801            302‐442‐7012                                      Fax and Email
CARNEY & APPLEBY PLC                                 Attn JAMES W CARNEY                  303 Locust Street                Suite 400                Des Moines       IA           50309‐1770       515‐282‐4700   carney@carneyappleby.com           Fax and Email
                                                                                                                                                                                                                  cgiaimo@clarkhill.com
                                                     C J Giaimo Esq & J N Rothleder Esq                                                                                                                           jrothleder@clarkhill.com
Clark Hill PLC                                                                            1001 Pennsylvania Ave NW         Suite 1300 South         Washington       DC           20004            202‐772‐0919                                      Fax and Email
Clark Hill PLC                                       Attn David M Blau Esq                151 S Old Woodward Ave           Ste 200                  Birmingham       MI           48009            248‐988‐2336   dblau@clarkhill.com                Fax and Email
Clark Hill PLC                                       Attn Karen M Grivner Esq             824 N Market Street              Suite 710                Wilmington       DE           19801            302‐421‐9439   kgrivner@clarkhill.com             Fax and Email
Ghantous Law Offices LTD                             Attn Leo Ghantous                    3100 North Dries Lane            Suite 201                Peoria           IL           61604            309‐672‐1449   Leo@309lawyers.com                 Fax and Email
                                                                                                                                                                                                                  bwilliam@gklaw.com;
                                                     Brady C Williamson & Erin A West                                                                                                                             ewest@gklaw.com
GODFREY & KAHN SC                                                                         One East Main Street Suite 500   PO Box 2719              Madison          WI           53701‐2719       608‐257‐0609                                      Fax and Email
Law Offices of Eric James Homa                       Attn Eric James Homa                 409 West Main St                 PO Box 5063              Peoria           IL           61606‐5063       217‐720‐2856   ejhomaesq1@yahoo.com               Fax, Overnight Mail and Email
LOCKE LORD LLP                                       Attn Jonathan W Young                111 Huntington Ave               9th Floor                Boston           MA           02199‐7613                      jonathan.young@lockelord.com       Overnight Mail and Email
LOCKE LORD LLP                                       Attn Stephen J Humeniuk              600 Congress Ave                 Ste 2200                 Austin           TX           78701                           stephen.humeniuk@lockelord.com     Overnight Mail and Email
                                                                                                                                                                                                                  mjoyce@oelegal.com;
                                                     Michael J Joyce & Daniel P Murray                                                                                                                            dmurray@oelegal.com
OKELLY ERNST & JOYCE LLC                                                                  901 N Market St                  Suite 1000               Wilmington       DE           19801                                                              Overnight Mail and Email
                                                                                                                                                                                                                  cward@polsinelli.com;
                                                     Christopher A Ward & J K Edelson                                                                                                                             jedelson@polsinelli.com
POLSINELLI PC                                                                             222 Delaware Ave                 Suite 1101               Wilmington       DE           19801            302‐252‐0921                                      Fax and Email
Sabrina Mounts                                                                            214 6th Avenue                                            Huntington       WV           25701                                                              Overnight Mail
STREUSAND LANDON OZBURN LEMMON LLP                   Attn Sabrina L Streusand             811 Barton Springs Rd            Suite 811                Austin           TX           78704            512‐236‐9904   streusand@slollp.com               Fax and Email
Viola Cummings & Lindsay LLP                         Attn Matthew T Mosher Esq            770 Main Street                                           Niagara Falls    NY           14301                           mmosher@violacummingslindsay.com   Overnight Mail and Email
Vivian A Houghton Esq                                                                     800 N West St                    1st Floor                Wilmington       DE           19801                                                              Overnight Mail




           In re: The Bon‐Ton Stores, Inc., et al.
           Case No. 18‐10248 (MFW)                                                                                                             Page 1 of 1
